Citation Nr: 0806106	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a dental disorder.


FINDING OF FACT

During service, the veteran sustained trauma to a front lower 
tooth, #8, and the surrounding gum and lip.


CONCLUSION OF LAW

Dental trauma to tooth #8 was incurred in service.  
38 U.S.C.A. §§  1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a dental 
disorder.  In July 2004, he submitted a claim for service 
connection for multiple conditions, including a dental 
disorder.  He indicated that he had sustained a dental injury 
during his service in the 1960s, and that the injury had been 
treated in service.  He reported that many years after 
service, in the 1990s, the dental work had to be redone.  He 
stated that he had obtained treatment at his own expense at 
that time.  He requested assistance for future needs.  In a 
May 2005 statement, the veteran explained that the dental 
injury he sustained during service was from a fist to the 
mouth.

As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered disabling conditions, 
but may be considered service connected solely for 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding 
that a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b). 

The veteran does not assert that he has irreplaceable missing 
teeth, or disease or damage to the jaw; and he does not 
appear to be seeking disability compensation for his dental 
disorder.  He appears to be seeking service connection for a 
dental disorder for purposes of receiving treatment for that 
disorder.  A claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).

VA regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  One of the classes of eligibility, Class II(a), 
appears to apply to the veteran's circumstances.  The 
regulations for Class II(a) eligibility provide that those 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c).

The veteran's service medical records show that the veteran 
received emergency medical treatment in March 1964.  The 
treatment notes indicate that the veteran was involved in a 
misunderstanding in the barracks, and that another serviceman 
kicked him in the mouth.  The treating practitioner indicated 
that one tooth was knocked loose, and there was a small 
laceration on the inside of the mouth.  The practitioner 
referred the veteran to see a dentist the following morning.  
The dentist noted a laceration of the lip and gingiva in the 
area of tooth #8, a front lower tooth.  Later in service, in 
September and October 1964, the dentist performed additional 
treatment, including root canal, on tooth #8.

The service medical records show that the veteran sustained 
trauma to tooth #8 during service.  Accordingly, service 
connection for dental trauma to that tooth is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).  In this case, the Board has made a favorable 
decision on the veteran's appeal for service connection for a 
dental disorder.  Therefore, the Board need not provide 
further notification or assistance to the veteran with 
respect to that issue.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence with 
respect to that issue.



ORDER

Entitlement to service connection for residuals of dental 
trauma of tooth #8 is established. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


